DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-205432, filed on 10/24/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
FIG. 3: Although this figure includes the label 171d, this label is not described within the specification.
FIG. 9: Although this figure includes the label 171d, this label is not described within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The disclosure is objected to because of the following informalities:
[Page 4, Line 4-6]: As written it reads “the light guide being configure to guide an illumination light that irradiates a subject”, however to be grammatically correct, “configure” should be “configured”.
[Page 16, Lines 13-14]: As written it reads “The acoustic lens 20 may be provided arbitrarily and may be constructed with no acoustic lens 20”. However, it is unclear how the acoustic lens 20 can be both provided and constructed with no acoustic lens. The examiner recommends clarifying whether the applicant intended for the ultrasound transducer to be constructed with no acoustic lens 20.
[Page 19, Lines 13-14]: As written it reads “Further, the worker separates a pair of annular flat plates FP (FIG. 4) forming a weir”. The examiner believes that “weir” is a typo and should be corrected to read “wire”. The examiner recommends confirming whether this is fact a typo.
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities: 
	In regard to claim 6, the claim reads “wherein the wiring patterns include: pattern main bodys which extend along the central axis […] pattern main bodys”, however to correct the typo “bodys” should read “bodies”.
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 7, the claim recites the limitation "a pitch angle around the central axis of a plurality of element side connection portions electrically connected respectively to the plurality of piezoelectric elements", however there is insufficient antecedent basis for this limitation in the claim.
In regard to claim 10, the claim recites the limitation "wherein the plurality of relays are structured so as to be different in an arranging direction of a plurality of element side connection portions which are electrically connected respectively to the plurality of piezoelectric elements", however there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato US 20170303893 A1 “Sato”.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Sato discloses “An ultrasound transducer comprising” (“The ultrasound transducer 10 is a radial transducer. The ultrasound transducer 10 performs electronic scanning […]” [0030]);
“a tube which is constructed by using an insulating material” (“FIGS. 15 and 16 are diagram each illustrating a method for manufacturing the ultrasound transducer according to the embodiment of the present invention” [0063] and “The cylindrical portion 71 is formed by insulating material (e.g., engineering plastic) and has a plating of conductor (metal thin film) on the surface. Examples of insulating materials include polysulfone, polyetherimide, polyphenylene oxide, and epoxy resins” [0065]). As shown in FIG. 15, the cylindrical portion 71 is a tube that is inserted within structure 104 of the ultrasound transducer. Therefore, the ultrasound transducer includes a tube (i.e. cylindrical portion 71) which is constructed using an 
“a transducer cable which is fixed to an end portion side of the tube and close to an outer periphery of the tube” (“As illustrated in FIG. 1, the ultrasound endoscope 2 includes an insertion unit 21, an operating unit 22, a universal cable 23, and a connector 24” [0029] and “Extending from the operating unit 22, the universal cable 23 includes a plurality of signal cables for transmitting various signals and an optical fiber for transmitting illumination light supplied from the light source device 6” [0043]. As shown in FIG. 1, the insertion unit 21 (i.e. including the ultrasound transducer 10) connects with the universal cable 23 via the operating unit 22. Since the universal cable 23 is capable of transmitting various signals to the ultrasound transducer 10, under broadest reasonable interpretation, the universal cable 23 constitutes a transducer cable which is fixed to an end portion of the tube (i.e. the flexible tube portion 213 of the insertion unit 21) and close to an outer periphery of the tube.);
“a plurality of piezoelectric elements which are arranged along a circumferential direction surrounding a central axis of the tube to face an outer peripheral surface of the tube, each piezoelectric element being configured to output an ultrasound wave according to an electric signal input from the transducer cable, and convert the ultrasound wave input from an external portion into an electric signal” (“The ultrasound transducer 10 is produced by rolling the sheet-shaped second acoustic matching layer 13 on which the plurality of piezoelectric elements 11 and the first acoustic matching layer 12 are arranged to be deformed into a cylindrical shape” [0033]. As shown in FIG. 5, the plurality of piezoelectric elements are arranged 
“a plurality of relays which are electrically connected respectively to a plurality of signal lines included in the transducer cable and the plurality of piezoelectric elements, the relays being configured to relay the plurality of signal lines and the plurality of piezoelectric elements” (“An electrode 11a for signal input/output is provided on a backing material 15-side main surface on the piezoelectric element 11, and an electrode 11b for grounding […] Each of the electrodes 11a and 11b is formed using a metal material or a resin material, having conductivity. […] Moreover, the piezoelectric element 11 is electrically connected with a substrate 17 via an electrode 17a [0034]. Furthermore, Sato discloses “A bundle of cables 721 is inserted through an inner portion of the cylinder portion 71, and one end of each of the cables 721 is soldered with each of the electrode pads 72a (cable 721 is soldered onto the inner side portion (center direction of the ring) of the electrode pad 72a to be connected)” [0064]. Therefore, since the electrodes are connected to the piezoelectric elements 11 and the bundle of cables 721 in the cylinder portion 71 can also be connected to the electrode pads 72a (i.e. from the transducer cable/universal cable 23) under broadest reasonable interpretation, these electrodes and electrode pads constitute a plurality of relays which are electrically connected respectively to a plurality of signal lines (i.e. cables 721) includes in the transducer cable and the plurality of piezoelectric 
“wherein the signal lines are electrically connected to the relays on the outer peripheral surface of the tube, and are arranged toward a fixed position of the transducer cable from a partial area in a side of the fixed position among a whole circumference in the circumferential direction on the outer peripheral surface” (“Extending from the operating unit 22, the universal cable 23 includes a plurality of signal cables for transmitting various signals and an optical fiber for transmitting illumination light supplied from the light source device 6” [0043]. Furthermore, Sato discloses “After insertion and positioning of the wiring member 70 are performed, an outer periphery side portion (electrode pad portion in outer peripheral direction of the ring) of the electrode pad 72a is connected with the electrode 17a of the substrate 17 using a wire 722, as illustrated in FIG. 16” [0067]. In this case, since the universal cable 23 includes a plurality of signal cables that are capable of transmitting various signals and the electrode pad connects to the electrode 17a (i.e. which are connected to the ultrasound transducer elements 11) under broadest reasonable interpretation, the signal lines are electrically connected to the relays (i.e. electrodes) on the outer peripheral surface of the tube, and are arranged toward a fixed position of the transducer cable from a partial area in a side of the fixed position among a whole circumference in the circumferential direction on the outer peripheral surface.).
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sato discloses “wherein the relays include extending portions which extend to the side of the fixed position on the outer peripheral surface of the tube and which are electrically connected to the signal lines” (“A bundle of cables 721 is inserted through an inner portion of the cylinder portion 71, and one end of each of the cables 721 is soldered with each of the electrode pads 72a” [0064]. As shown in FIG. 15, the electrode pads 72a extend 
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sato discloses “wherein an end portion of the tube is provided with a stepped portion having a smaller outer size than other portions of the tube” (“The wiring member 70 includes a cylindrical-shaped cylinder portion 71 and a flange portion 72 provided at one end of the cylinder portion 71, having an external diameter greater than the diameter of the cylinder portion 71” [0063]. As established previously, the wiring member 70 constitutes a tube. As shown in FIG. 15, the cylinder portion 71 has a smaller outer size than other portions of the tube (i.e. the wiring member 70). Thus, the cylinder portion 71 constitutes a stepped portion having a smaller outer size than other portions (i.e. the flange portion 72) of the tube.);
“wherein the signal lines are electrically connected to the relays on an outer peripheral surface of the stepped portion” (“When the wiring member 70 connecting with the cable 721 is inserted into the structure 104, the flange portion 72 is abutted against the second structural member 16B of the structure 104, then the wiring member 70 is positioned inside the structure 104” [0066] and “After insertion and positioning of the wiring member 70 are performed, an outer periphery side portion (electrode pad portion in outer peripheral direction of the ring) of the electrode pad 72a is connected with the electrode 17a of the substrate 17 using a wire 722, as illustrated in FIG. 16” [0067]. As shown in FIG. 15 and 16, when the wiring member 70 (i.e. including the cable 721) is inserted into the structure 104, the ground line 71b extending from the bundle of cables 721 extends such that the signal lines are electrically connected to the 
“wherein at least a part of the stepped portion is positioned in an inner side of a tubular shape formed by the plurality of piezoelectric elements” (“When the wiring member 70 connecting with the cable 721 is inserted into the structure 104, the flange portion 72 is abutted against the second structural member 16B of the structure 104, then, the wiring member 70 is positioned inside the structure 104” [0066]. Additionally, Sato discloses “Moreover, the ultrasound reflected from the observation target is transmitted to the piezoelectric element 11 via the first acoustic matching layer 12, the second acoustic matching layer 13, and the acoustic lens 14” [0041]. Therefore, the acoustic matching layer 12 helps to receive the ultrasound reflected from the subject and transmitted to the piezoelectric element 11. Thus, the acoustic matching layer 12 is provided in connection with the piezoelectric element. Furthermore, as shown in FIG. 15, the structure 104 is a tubular shape and includes the acoustic matching layer 12, therefore, the structure 104 inherently includes the plurality of piezoelectric elements. Therefore, the insertion of the wiring member 70 into the structure 104 results in at least a part of the stepped portion (i.e. the cylindrical member 71) being positioned in an inner side of a tubular shape formed by the plurality of piezoelectric elements.).
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sato discloses “wherein a groove portion to which a balloon is locked is formed on an outer peripheral surface of an end portion in the tube” (“Moreover, a balloon locking unit 211b is formed at the distal end of the rigid member 211. The balloon locking unit 211b is capable of locking a balloon” [0031] and “After insertion and positioning of the wiring member 70 are performed, an outer periphery side portion […] of the electrode pad 72a is connected with the electrode 17a of the substrate. […]Thereafter, the balloon locking unit 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sato discloses “wherein the plurality of relays are structured so as to be different in an arranging direction of a plurality of element side connection portions which are electrically connected respectively to the plurality of piezoelectric elements, and an arranging direction of a plurality of cable side connection portions which are electrically connected respectively to the plurality of signal lines” (“A bundle of cables 721 is inserted through an inner portion of the cylinder portion 71, and one end of each of the cables 721 is soldered with each of the electrode pads 72a (cable 721 is soldered onto the inner side portion (center direction of the ring) of the electrode pad 72a to be connected” [0064]. Furthermore, Sato discloses “After insertion and positioning of the wiring member 70 are performed, an outer periphery side portion […] of the electrode pad 72a is connected with the electrode 17a of the substrate 17 using a wire 722, as illustrated in FIG. 16” [0067]. In order for the connection to be made between the electrode pad 72a and the substrate 17 (i.e. containing the piezoelectric elements) the plurality of relays had to have been structures so as to be different in an arranging direction (i.e. around the circumference of the inner structure of the structure 104) of a plurality of element side connection portions which are electrically connected respectively to the plurality of piezoelectric elements, the arranging direction of a plurality of cable side connection portions being electrically connected respectively to the plurality of signal lines (i.e. the cables 721).).
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sato discloses “An ultrasound endoscope comprising:” (“As illustrated in FIG. 1, the ultrasound endoscope 2 includes an insertion unit 21, an operating unit 22, a universal cable 23, and a connector 24” [0029]. Thus, an ultrasound endoscope is provided.);
“the ultrasound transducer according to claim 1” (“As illustrated in FIG. 1, the insertion unit 21 includes a rigid member 211, a bending portion 212, and a flexible tube portion 213. The rigid member 211 includes an ultrasound transducer 10 provided on a distal end side” [0029]. Therefore, the ultrasound endoscope includes the ultrasound transducer of claim 1.);
“an objective optical portion which is inserted into an inner portion of the tube, the objective optical portion being configured to take a subjective image” (“The ultrasound endoscope 2 includes a light guide that guides illumination light emitted to the subject at the time of optical imaging” [0028] and “The light source device 6 is connected with the ultrasound endoscope 2 via the optical fiber cable 61 (refers to FIG. 1) and supplies illumination light for illuminating portions inside the subject, to the ultrasound endoscope 2 via the optical fiber cable 61” [0048]. Therefore, since the light can be guided via the optical fiber cable so as to emit light to the subject to perform optical imaging, under broadest reasonable interpretation, the endoscope has to include an objective optical portion (i.e. within the optical fiber cable) which is inserted into an inner portion of the tube, the objective optical portion being configured to take a subjective image.);
“a light guide which is inserted into the inner portion of the tube, the light guide being configured to guide an illumination light that irradiates a subject” (“The light source device 6 is connected with the ultrasound endoscope 2 via the optical fiber cable 61 (refer to FIG. 1) and supplies illumination light for illuminating portions inside the subject, to the ultrasound .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato US 20170303893 A1 “Sato” as applied to claims 1-2 and 8-11 above, and further in view of Amble et al. US 20140276069 A1 “Amble”.
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Sato discloses “wherein the relays include: wiring patterns which are provided on the outer peripheral surface of the tube and which are electrically connected to the piezoelectric elements” (“After insertion and positioning of the wiring member 70 are performed, an outer periphery side portion (electrode pad portion un outer peripheral direction of the ring) of the electrode pad 72a is connected with the electrode 17a of the substrate 17 using a wire 722, as illustrated in FIG. 16. With this process, it is possible to obtain the ultrasound transducer 10 that is electrically connected to the cable 721” [0067]. Therefore, since the electrode pad 72a connects to the electrode 17a via the wire 722 to connect the ultrasound transducer 10 to the cable 721, under broadest reasonable interpretation the electrode pad 72a constitutes a relay that includes wiring patterns (i.e. wires 722) that are provided on the outer peripheral surface of the tube (i.e. the cylindrical portion 71) and which are electrically connected to the piezoelectric elements.); and 
“[…] boards which are attached onto the outer peripheral surface of the tube and which are electrically connected respectively to the wiring patterns and the signal lines so as to relay the wiring patterns and the signal lines” (“The surface of the flange portion 72 includes a printed circuit board 72b on which several tens to several hundreds of electrode pads 72a are formed” [0063]. As shown in FIG. 15, the printed circuit board 72b are attached onto the outer peripheral surface of flange portion 72 of the wiring member 70 (i.e. including the cylinder portion 71) and is electrically connected to the bundle of cables 721 via the electrode pads 72a and the wire 722 when the wiring member 70 is inserted into the structure 104. Thus, the printed circuit boards constitute boards which are attached onto the outer peripheral surface of the tube (i.e. the cylindrical portion 71) and which are electrically connected respectively to the wiring patterns and the signal lines so as to relay the wiring patterns (i.e. the wires 722) and the signal lines (i.e. the cables 721) so as to relay the wiring patterns and the signal lines.); and 
“wherein the extended portions are the […] boards” (“The surface of the flange portion 72 includes a printed circuit board 72b on which several tens to several hundreds of electrode 
Sato does not teach that the boards are “flexible”.
Amble is in the same field of endeavor as the primary prior art reference and involves an ultrasound probe (i.e. transducer) with a circuit board.
Specifically, Amble discloses that the boards are “flexible” (“As described above, various embodiments herein may implement flexible PCBs. By routing the signals of each individual transducer element through the multiple PCB, cost of the embodiment described herein has been greatly reduced from those associated with traditional products” [0234] and “Flexible PCBs are able to fit in tight spaces. They can bend, fold, twist, change in width many times and even flex from a rolled configuration. This gives the package designer the freedom to relocate other parts and subassemblies where they will optimize circuit and equipment operation. The designer is no longer restricted by the space demands of bulky, rigid PC board” [0235]. Therefore, since the flexible PCBs (i.e. printed circuit boards can be bent to allow it to fit into tight spaces, under broadest reasonable interpretation, the flexible board can be bend and extend to the side of the fixed position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound transducer of Sato so as to include the boards being flexible and extending to the side of the fixed position as disclosed in Amble in order to allow the flexible to be more easily positioned within the ultrasound transducer. When a flexible circuit board is used it can be repositioned to a desired arrangement. Combining the 
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Sato discloses “wherein the flexible boards extend along the circumferential direction […]” (“The surface of the flange portion 72 includes a printed circuit board 72b on which several tens to several hundreds of electrode pads 72a are formed” [0063]. As shown in FIG. 15, the printed circuit boards 72b extend along the circumference of the flange portion 72. Therefore, the flexible boards are capable of extending along the circumferential direction.).
Sato does not disclose “wherein the flexible boards […] are bent and extend to the side of the fixed position”.
Amble is in the same field of endeavor as the primary prior art reference and involves an ultrasound probe (i.e. transducer) with a circuit board.
Specifically, Amble discloses “wherein the flexible boards […] are bent and extend to the side of the fixed position” (“As described above, various embodiments herein may implement flexible PCBs. By routing the signals of each individual transducer element through the multiple PCB, cost of the embodiment described herein has been greatly reduced from those associated with traditional products” [0234] and “Flexible PCBs are able to fit in tight spaces. They can bend, fold, twist, change in width many times and even flex from a rolled configuration. This gives the package designer the freedom to relocate other parts and subassemblies where they will optimize circuit and equipment operation. The designer is no longer restricted by the space demands of bulky, rigid PC board” [0235]. Therefore, since the flexible PCBs (i.e. printed circuit boards can be bent to allow it to fit into tight spaces, under broadest reasonable interpretation, the flexible board can be bend and extend to the side of the fixed position. 

In regard to claim 5, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Sato discloses “wherein the […] boards are adjacent to overlap each other” (“The surface of the flange portion 72 includes a printed circuit board 72b on which several tens to several hundred of electrode pads 72a are formed” [0063]. As shown in FIG. 15, the printed circuit boards are adjacent to each other. Therefore, under broadest reasonable interpretation, the boards (i.e. the printed circuit boards 72b) are adjacent to overlap each other.). 
Sato does not teach that the boards are “flexible”.
Amble is in the same field of endeavor as the primary prior art reference and involves an ultrasound probe (i.e. transducer) with a circuit board.
Specifically, Amble discloses that the boards are “flexible” (“As described above, various embodiments herein may implement flexible PCBs. By routing the signals of each individual transducer element through the multiple PCB, cost of the embodiment described herein has been greatly reduced from those associated with traditional products” [0234] and “Flexible PCBs are able to fit in tight spaces. They can bend, fold, twist, change in width many times and even flex from a rolled configuration. This gives the package designer the freedom to relocate other parts and subassemblies where they will optimize circuit and equipment operation. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound transducer of Sato so as to include the boards being flexible and extending to the side of the fixed position as disclosed in Amble in order to allow the flexible to be more easily positioned within the ultrasound transducer. When a flexible circuit board is used it can be repositioned to a desired arrangement. Combining the prior art elements according to known techniques would yield the predictable result of positioning the flexible board in a desired position more easily.
In regard to claim 6, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Sato discloses “wherein the tube has a cylindrical shape” (“FIGS. 15 and 16 are diagrams each illustrating a method for manufacturing the ultrasound transducer according to the embodiment of the present invention […] The wiring member 70 includes a cylindrical-shaped cylinder portion 7 and a flange portion 72 provided at one end of the cylinder portion 71” [0063]. Thus, the tube has a cylindrical shape.);
“wherein the wiring patterns include: pattern main bodys which extend along the central axis” (“After insertion and positioning of the wiring member 70 are performed, an outer periphery side portion (electrode pad portion in outer peripheral direction of the ring) of the electrode pad 72a is connected with the electrode 17a of the substrate 17 using a wire 722, as illustrated in FIG. 16” [0067]. As shown in FIG. 15, the wires 722 extend along the central axis to which the wiring member 70 is inserted. Thus, the wires 722 constitute wiring patterns that include pattern main bodys which extend along the central axis.);
bent portions which are bent and extend toward the partial area from an end portion of the pattern main bodys, and which are electrically connected to the […] boards” (“After insertion and positioning of the wiring member 70 are performed, an outer periphery side portion (electrode pad portion in outer peripheral direction of the ring) of the electrode pad 72a is connected with the electrode 17a of the substrate 17 using a wire 722, as illustrated in FIG. 16. With this process, it is possible to obtain the ultrasound transducer 10 that is electrically connected to the cable 721” [0067] and “The surface of the flange portion 72 includes a printed circuit board 72b on which several tens to several hundred of electrode pads 72a are formed” [0063]. As shown in FIG. 15, the wires 722 include portions that are bent toward the partial area from an end portion of the pattern main bodys (i.e. the wires 722). Furthermore, since the insertion of the wiring member 70 into the structure 104 results in the connection between the ultrasound transducer 10 and the cables 721 and the electrode pad 72a is connected to the wire 722 (i.e. the pattern main bodys) via the cables 721 and the electrode pads 72a are formed on the printed circuit boards 72b, under broadest reasonable interpretation, the bent portions of the wires 722 (i.e. the pattern main bodys) are electrically connected to the flexible boards via with cables 721 and the electrode pads 72a.); and
“wherein end portions of the bent portions in the wiring patterns are arranged along the central axis” (“As shown in FIG. 15, the wires 722 include end portions that are bent and arranged along the central axis of the structure 104.).
Sato does not teach that the boards are “flexible”.
Amble is in the same field of endeavor as the primary prior art reference and involves an ultrasound probe (i.e. transducer) with a circuit board.
Specifically, Amble discloses that the boards are “flexible” (“As described above, various embodiments herein may implement flexible PCBs. By routing the signals of each individual 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound transducer of Sato so as to include the boards being flexible and extending to the side of the fixed position as disclosed in Amble in order to allow the flexible to be more easily positioned within the ultrasound transducer. When a flexible circuit board is used it can be repositioned to a desired arrangement. Combining the prior art elements according to known techniques would yield the predictable result of positioning the flexible board in a desired position more easily.
In regard to claim 7, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Sato. Likewise, Sato discloses “wherein the tube includes: a tube main body” (“FIGS. 15 and 16 are diagrams each illustrating a method for manufacturing the ultrasound transducer according to the embodiment of the present invention, a diagram illustrating attachment of a wiring member 70 onto the structure 104” [0063]. As shown in FIG. 15, the wiring member 70 includes a cylinder portion 71 which forms a tube main body which is inserted into the structure 104. 
“a flange portion which protrudes from an outer peripheral surface of the tube main body and faces the plurality of piezoelectric elements in a direction along the central axis” (“The wiring member 70 includes a cylindrical-shaped cylinder portion 71 and a flange portion 72 provided at one end of the cylinder portion 21, having an external diameter greater than the diameter of the cylinder portion 71” [0063]. Therefore, the wiring member 70 (i.e. tube) includes a flange portion which protrudes from an outer peripheral surface of the tube main body. Furthermore, Sato discloses “Moreover, the ultrasound reflected from the observation target is transmitted to the piezoelectric element 11 via the first acoustic matching layer 12, the second acoustic matching layer 13, and the acoustic lens 14” [0041]. Therefore, the acoustic matching layer 12 helps to receive the ultrasound reflected from the subject and transmitted to the piezoelectric element 11. Furthermore, the insertion of the wiring member 70 into the structure 104, as shown in FIG. 16, causes the flange to come into contact with the acoustic matching layer 12 (i.e. connected to the piezoelectric elements 11). Thus, the flange faces the plurality of piezoelectric elements in a direction along the central axis of the structure 104.).
“wherein the wiring patterns are provided across the outer peripheral surface of the tube main body and the outer peripheral surface of the flange portion” (“After insertion and positioning of the wiring member 70 are performed, an outer periphery side portion […] of the electrode pad 72a is connected with the electrode 17a of the substrate 17a of the substrate 17 using a wire 722, as illustrated in FIG. 16” [0067]. The wires 722, as established previously, constitute the wiring pattern. As shown in FIG. 16, the wires 722 (i.e. the wiring patterns) are provided across the outer peripheral surface of the tube main body (i.e. the cylinder portion 71) 
“wherein a pitch angle around the central axis of a plurality of element side connection portions electrically connected respectively to the plurality of piezoelectric elements in the plurality of wiring patterns is set to be identical to a pitch angle around the central axis of the plurality of piezoelectric elements” (“After insertion and positioning of the wiring member 70 are performed, an outer periphery side portion […] of the electrode pad 72a is connected with the electrode 17a of the substrate 17a of the substrate 17 using a wire 722, as illustrated in FIG. 16. With this process, it is possible to obtain the ultrasound transducer 10 that is electrically connected to the cable 721” [0067]. In this case, in order for the ultrasound transducer 10 to be electrically connected to the cable by the insertion and positioning of the wiring member 70 within the structure 104 under broadest reasonable interpretation, the pitch angle around the central axis of a plurality of element side connection portions electrically connected respectively to the plurality of piezoelectric elements in the plurality of wiring patterns had to have been identical to a pitch angle around the central axis of the plurality of piezoelectric elements.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793